ViNJE, J.
(dissenting). The facts in this case show that shipments of wheat in carload lots were made over the Soo line from points outside the state to Superior, in this state, consigned to a commission broker; that the c'ars were sent to the terminal yards of the railway company in Superior, where the wheat was sampled and sold; that if the wheat was bought by an industry located on the Soo line, the railway *545carried it to sucb industry under its original contract of shipment and without any additional charge. If the wheat was bought by an industry not located on the Soo line if transferred it under its original contract of shipment to the receiving track of the connecting carrier without extra charge. In this case the wheat was bought from the broker by plaintiff, whose mill was located on the Northern Pacific Railway, and was delivered by the Soo line to the Northern Pacific road and by it switched to plaintiff’s mill at the request of the latter through the sampling bureau, and it paid defendant the switching charges in dispute. The question is, Does such switching constitute interstate transportation? I reach the conclusion that it does not, for these reasons: When the wheat was shipped it was impossible to determine whether or not the shipment would end on the line of the initial carrier, in this case the Soo line. That being so, there can be said to have, been no intention to ship it further, for if a shipment may end with the initial carrier it cannot when shipped be intended to go further. It is not claimed that the initial shipment ended at the terminal yard of the Soo road, but it is clearly established by the evidence that the original contract of shipment called for delivery without extra charge to any industry on the Soo line at Superior or to the receiving track of a connecting carrier in that city, and that when so delivered the contract was completely performed. The shipment, therefore, so far as the original shipper was concerned, would end either at an industry upon the Soo line, or at the receiving track of a connecting carrier. Since it might end upon the track of the initial carrier, the switching done by the defendant was an independent carriage, all done in this state, and constituted intrastate transportation utíder the rule announced in Gulf, C. & S. F. R. Co. v. Texas, 204 U. S. 403, 27 Sup. Ct. 360. The decision in that case was grounded upon the fact that the shipment might end at Texarkana under the original contract; that since it might so end there, the second ship*546ment from Texarkana to Goldthwaite, wholly within the state of Texas, was an independent and intrastate shipment. That is precisely the situation under which the wheat in this case was shipped: the shipment might end with the initial carrier. The fact that it did not is of no more consequence here than it was in the case cited.
Referring to the case of U. S. v. Union S. Y. & T. Co. 226 U. S. 286, 33 Sup. Ct. 83, the court says that in it “we find the last expression of the federal supreme court, reiterating what had often been said theretofore, that in such circumstances as we find here the switching service is but one element in an interstate transit from loading to unloading point.” If I could persuade myself that the circumstances in the Stock Yards Gase and the case at bar were the same or similar, I should concur in the opinion of the court. But I am unable to reconcile these differences: In that case no freight destined for the stock yards could be delivered upon the track of the initial carrier or without using the stockyards tracks; in this case wheat may be delivered to industries upon the line of the initial carrier. In that case all switching charges were included in the original contract and absorbed by the initial carrier; in this case the switching charges are not included in the original contract and are not absorbed by the initial carrier. In that case the original consignee paid the whole charges; in this case he pays them to the receiving track of the connecting carrier, and the purchaser of the wheat at Superior pays switching charges from such receiving track.' In that case only one contract with one carrier was made; in this case two separate contracts by two separate parties are made with two separate carriers. In that case the original bill of lading was surrendered by the consignee when the freight reached its final destination; in this case the original bill of lading is surrendered by the first consignee to the initial carrier when the wheat reaches the sample yards at Superior, or industry upon line of initial carrier. In that *547case tbe contract of original shipment was not contemplated to, did not, and could not, terminate on track of initial carrier; in this case it may do so. It was under this state of facts in the Stock Yards Case that the court held that the railways of the stock yards companies must be deemed to be engaged in interstate commerce and performing services as railroads, “when they take the freight delivered at the stock yards, load it upon cars and transport it for a substantial distance upon its journey in interstate commerce under a through rate and bill furnished by the trunk line carrier, or receive it while it is still in progress in interstate commerce upon a through rate which includes the terminal services rendered by the two companies and complete its delivery to the consignee.” The decision of the court in that case was based upon the grounds: (1) That it was impossible for the freight to reach its destination except by using the tracks of the stock yards companies; (2) that there was but one contract of shipment; (3) that there was a through rate; and (4) that the switching charges were included in this through rate and were absorbed by the trunk line or initial carriers. None of those facts are present in the instant case.
It was said in Gulf, C. & S. F. R. Co. v. Texas, 204 U. S. 403, 412, 27 Sup. Ct. 360: “When the Hardin Company accepted the com at Texarkana the transportation contracted for ended. The carrier was under no obligations to carry it further,” and that “Whatever obligations may rest upon the carrier at the terminus of its transportation to deliver to some further carrier, in obedience to the instructions of the owner, it is acting not as carrier, but simply as a forwarder.” So here when the wheat was accepted by the consignee at Superior and it was delivered to a connecting carrier upon directions from the purchaser, the transportation contracted for by the original shipper ended, and a new and independent shipment wholly within the state began, which was domestic and not interstate in character.
*548In Texas v. Sabine T. Co. 227 U. S. 111, 33 Sup. Ct. 229, it was held, that a shipment of lumber, under a local bill of lading, made by the seller from an interior point in Texas to the gulf port of Sabine, Texas, was foreign commerce, it being admitted that the purchaser intended it for export, and had chartered ships at Sabine ready to receive it and into which it was loaded upon its arrival, even though the seller had no knowledge of its final destination and though the particular foreign port to which it might go was not determined upon by the purchaser at the time of the initial shipment, where such shipment was not an isolated one but typical of many others, on the ground that the lumber when it started upon its initial shipment also began its final journey to a foreign port. It was sought to bring the ease under the rule of Gulf, C. & S. F. R. Co. v. Texas, 204 U. S. 403, 27 Sup. Ct. 360, but the court distinguished it from that case on the ground, as I construe the decision, that in the latter, as in the instant, case there might be no further shipment than the initial one, while in the case of Texas v. Sabine T. Co. the shipment could not end upon the lines of the carriers under the initial contract.
I am authorized to state that Mr. Justice Kebwin and Mr. Justice Baenes-concur in this opinion.